Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David M. Kogan on February 28, 2022.
Listing of Claims
(Previously Presented) A product identifier recognition and assignment system, the system comprising: 
an automated storage and retrieval device; 
a scanning device in communication with the automated storage and retrieval device; one or more databases holding order information for a plurality of orders; and
 a computing device in communication with the scanning device and the automated storage and retrieval device, the computing device configured to execute a recognition module, wherein the recognition module, when executed:
 receives a scanned machine-readable identifier associated with an item received at the automated storage and retrieval device; 
determines if -the scanned machine-readable identifier is a container identification (ID) recognized by the system as being already stored by the system to identify the item;
 and

 	identifies the scanned machine-readable identifier based on pre-defined criteria;
 maps the scanned machine-readable identifier to an existing order using the order information; 
creates a container ID for the item to be tracked by a fulfillment system, the created container ID identifying both the item and the storage location of the item within the automated storage and retrieval device; and
 stores the item in the automated storage and retrieval device using the created container ID.

2. (Original) The system of claim 1 wherein the scanner is integrated into the automated storage and retrieval device.

3. (Original) The system of claim 2 wherein the automated storage and retrieval device is a tower.

4. (Original) The system of claim 1 wherein when the machine-readable identifier is one of an Advanced Shipping Notice (ASN) number and a tracking number.



6. (Original) The system of claim 5 wherein a user provides credentials to the automated storage and retrieval device to initiate retrieval of the item.

7. (Original) The system of claim 1 wherein the automated storage and retrieval device is one of a drone and an Autonomous Guided Vehicle (AGV).

8. (Currently Amended) A computer-implemented method for product identifier recognition and assignment, the method comprising:
 receiving a scanned machine-readable identifier associated with an item received at an automated storage and retrieval device;
 determining that  the scanned machine-readable identifier is not a container identification (ID) recognized by the system as being already stored by the system to identify the item; and 
when the scanned machine-readable identifier is determined not to be a container ID recognized by the system as being already stored by the system to identify the item:
 identifying the scanned machine-readable identifier based on pre-defined criteria; mapping the scanned machine-readable identifier to an existing order using stored order information;

storing the item in the automated storage and retrieval device using the created container ID.

9. (Original) The method of claim 8 wherein the scanner is integrated into the automated storage and retrieval device.

10. (Original) The method of claim 9 wherein the automated storage and retrieval device is a tower.

11. (Original) The method of claim 8 wherein when the machine-readable identifier is one of an Advanced Shipping Notice (ASN) number and a tracking number.

12. (Original) The method of claim 8 further comprising providing access by the automated storage and retrieval device to the item by a customer.

13. (Original) The method of claim 12 further comprising a user providing credentials to the automated storage and retrieval device to initiate retrieval of the item.

14. (Original) The method of claim 8 wherein the automated storage and retrieval device is one of a drone and an Autonomous Guided Vehicle (AGV).

15. (Previously Presented) A non-transitory machine-readable medium storing instructions executable by a computing device, wherein execution of the instructions causes the computing device to implement a method for product identifier recognition and assignment, the method comprising:
 receiving a scanned machine-readable identifier associated with an item received at an automated storage and retrieval device; 
determining if the scanned machine-readable identifier is a container identification (ID) recognized by the system as being already stored by the system to identify the item; and 
when the scanned machine-readable identifier is determined not to be a container ID recognized by the system as being already stored by the system to identify the item: 
identifying the scanned machine-readable identifier based on pre-defined criteria; mapping the scanned machine-readable identifier to an existing order using stored order information; 
creating a container ID for the item to be tracked by a fulfillment system, the created container ID identifying both the item and a storage location of the item within the automated storage and retrieval device; and 
storing the item in the automated storage and retrieval device using the created container ID.

16. (Original) The medium of claim 15 further comprising instructions wherein the automated storage and retrieval device is a tower.



18. (Original) The medium of claim 15 further comprising instructions providing access by the automated storage and retrieval device to the item by a customer.

19. (Original) The medium of claim 18 further comprising instructions for verifying credentials to the automated storage and retrieval device to initiate retrieval of the item.

20. (Original) The medium of claim 15 further comprising instructions wherein the automated storage and retrieval device is one of a drone and an Autonomous Guided Vehicle (AGV).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 Moreno ( US 2002/0035515) teaches an automated storage and retrieval device in communication with a scanning device and computing device. (See paragraphs 18, 19, 34, 35, and 44). Jang teaches the steps of determining if a scanned machine readable identifier is a container identification (ID). See paragraphs 34-39, 57-70 and 63 and Fig. 1. Marrese teaches databases holding information for a plurality of orders and a recognition module that receives a scanned machine readable identifier and identifies the machine readable identifier based on pre-defined criteria, maps the identifier to an existing order, and creates a container ID for the item. See paragraphs 44, 22, 59, 54, 70, and 78. Fee teaches a system that stores an item in the 
US 8502644 B1 ( Newman ) teaches a management system, within the context of a tracking and security system,  that is configured to compare a captured identification code to the stored identification codes of known physical items stored in the database  using a recognition mechanism  If a matching identification code is located and relates to the profile of a physical item having an active account within the facility, the exit management system is configured to allow storage of the physical item. On the other hand, if no matching identification code is located, or if a matching identification code is located but relates to a profile containing problematic information (as determined by management of the facility), storage in the facility is refused and an error message is returned to the exit manager through the user interface, so that the exit manager may address the missing profile in accordance with the facility's particular policies and designated processes.
 The art of record and prior art does not teach "determining that the scanned machine-readable identifier is not a container identification (ID) recognized by the system as being already stored by the system to identify the item " in the context of the systems and methods recited for product identifier recognition and assignment.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628